 



Exhibit 10.15
TWELFTH AMENDMENT TO THE
DYNEGY INC. 401(k) SAVINGS PLAN
WHEREAS, Dynegy Inc., a Delaware corporation (“Dynegy”), maintains the Dynegy
Inc. 401(k) Savings Plan (the “Plan”) for the benefit of the eligible employees
of certain participating companies; and
WHEREAS, Dynegy desires to amend the Plan to (i) add certain provisions of the
Pension Protection Act of 2006 relating to Roth 401(k) contributions, nonspouse
beneficiary rollovers and Roth IRA rollovers; and (ii) add certain provisions
relating to a new class action settlement account.
NOW, THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is, amended as
follows, effective as provided below:
I.
Effective January 1, 2007 and effective January 1, 2008 with respect to the
addition of the Roth Account, Section 1.1 (l) of the Plan is amended in its
entirety to provide as follows:
“(1) Account(s): A Member’s After-Tax Account, Before-Tax Account, Dow ESOP
Account, Dow Transfer Account, Employer Contribution Account, Rollover
Contribution Account, Catch-Up Contribution Account, Class Settlement Account I,
Class Settlement Account II, and/or Roth Account, including the amounts credited
thereto and any subaccounts thereof.”
II.
Effective January 1, 2008, Section 1.1(23) of the Plan is amended by adding a
sentence at the end thereof to provide as follows:
“Notwithstanding the previous sentence, Distributee shall also include a
nonspouse beneficiary, but only with regard to the interest of such individual
under the Plan.”
III.
Effective January 1, 2008, Section 1,1(28) of the Plan is amended in its
entirety to provide as follows:
“(28) Eligible Retirement Plan: Any of (A) an individual retirement account
described in section 408(a) of the Code, (B) an individual retirement annuity
described in section 408(b) of the Code, (C) an annuity plan described in
section 403(a) of the Code, (D) a qualified plan described in section 401(a) of
the Code, which under its provisions does, and under applicable law may, accept
a Distributee’s Eligible Rollover Distribution, (e) an annuity contract
described in section 403(b) of the Code, (F) an eligible plan under section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for the amounts transferred into
such plan from the Plan, and (g) a Roth IRA described in section 408A(b) of the
Code. The definition of Eligible Retirement Plan shall also apply in the case of
a distribution to a surviving spouse or to a spouse or former spouse who is an
alternate payee under a qualified domestic relations order, as defined in
section 414(p) of the Code.

 

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in the case of an Eligible Rollover Distribution
to a beneficiary who is a designated beneficiary as defined in section
401(a)(9)(E) of the Code and is not a surviving spouse, an Eligible Retirement
Plan is an individual retirement account or individual retirement annuity that
is treated as an inherited account under section 402(c)(11) of the Code.”
IV.
Effective January 1, 2008, Section 1.1 of the Plan is hereby amended by
inserting new subsections (53) and (54) and renumbering the current subsections
(53) and (54), and subsequent subsections, accordingly to provide as follows:
“(53) Roth Account: An individual account for each Member that is credited with
Roth Contributions, if any, made by the Employer on such Member’s behalf. Such
Account shall also be adjusted to reflect changes in value as provided in
Section 4.3.
“(54) Roth Contributions: Contributions made by a Member pursuant to Section
3.12.”
V.
Effective January 1, 2007, current Section 1.1(54) of the Plan, as subsequently
renumbered pursuant to IV next above, is hereby amended in its entirety to
provide as follows:
“(55) Service. The period of an individual’s employment with the Employer or a
Controlled Entity; provided, however, that each individual who was employed by
Sithe Energies, Inc. or Sithe Energies Power Services, Inc. (collectively
referred to as ‘Sithe’) on the date of the closing of the Sithe Transaction
shall be credited with Service for the period preceding such closing date in an
amount equal to the Years of Vesting Service, if any, credited to such
individual under the Sithe Energies Group Retirement 401(k) Plan immediately
prior to such closing date. For purposes of this provision, ‘Sithe Transaction’
shall mean the transaction contemplated by that certain Stock Purchase Agreement
dated as of November 1, 2004, by and among Exelon SHC, Inc., Exelon New England
Power Marketing, L.P., ExRes SHC, Inc. and Dynegy New York Holdings Inc. Further
provided, that each individual who was employed by LS Power Generation, LLC, LS
Power Development, LLC or LS Power Company, LLC (an ‘LS Power Entity’)
immediately prior to the ‘Effective Time’ (as defined below) and who
subsequently becomes employed by an Employer after the Effective Time on or
before December 31, 2007, shall be credited with Service based upon his original
date of hire with an LS Power Entity. Further provided, each individual who was
employed by Wood Group Power Operations, Inc., Worley Parsons Group, Inc., North
American Energy Services Co., Prime South, Inc. or General Electric
International, Inc. (each a “Prior Company”), who terminates employment with a
Prior Company after the Effective Time and on or before December 31, 2007, and
who becomes employed by an Employer on or before December 31, 2007, shall be
credited with Service based upon his original date of hire with such applicable
Prior Company.

 

2



--------------------------------------------------------------------------------



 



For purposes of this Section 1.1(55) of the Plan, ‘Effective Time’ shall mean
the Effective Time specified in that certain Plan of Merger, Contribution and
Sale Agreement by and among Dynegy Illinois, LSP GEN Investors, L.P., LS Power
Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power Equity Partners,
L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and Dynegy Acquisition,
Inc., executed September 14, 2006. In addition, the Committee may, in its
discretion, credit individuals with Service for employment with any other
entity, but only if and when such individual becomes an Eligible Employee and
only if (i) such service would not otherwise be credited as Service and
(ii) such crediting of Service (A) has a legitimate business reason, (B) does
not by design or operation discriminate significantly in favor of Highly
Compensated Employees, and (C) is applied to all similarly-situated Eligible
Employees. In addition, the Committee, in its discretion, may credit individuals
with Service based on imputed service for periods after such individual has
commenced participation in the Plan while such individual is not performing
service for the Employer or while such individual is an Employee with a reduced
work schedule, but only if (i) such service would not otherwise be credited as
Service, (ii) such crediting of Service (A) has a legitimate business reason,
(B) does not by design or operation discriminate significantly in favor of
Highly Compensated Employees, and (C) is applied to all similarly situated
employees, and (iii) the individual has not permanently ceased to perform
service as an Employee, provided that the preceding clause (iii) of this
sentence shall not apply if (x) the individual is not performing service for the
Employer because of a disability, (y) the individual is performing service for
another employer under an arrangement that provides some ongoing business
benefit to the Employer, or (z) for purposes of vesting, the individual is
performing service for another employer that is being treated under the Plan as
actual service with the Employer. Notwithstanding the foregoing, each Member
shall be credited with Service, as of December 31, 1997, in accordance with the
provisions of the Plan in effect at such time.”
VI.
Effective January 1, 2007, Section 1.1(68) is hereby amended in its entirety to
provide as follows:
“(68) Class Settlement Account I: A separate account established for each person
who is an Allocation Participant (as defined below) that is credited by the
Trustee with the respective restorative payment awarded to such individual
pursuant to the Allocation Order, as adjusted to reflect such Account’s changes
in value in accordance with Section 4.3 of the Plan, The Trustee shall cause
such Account to be established for each Allocation Participant. For purposes of
this Section 1.1(68), the term “Allocation Order” shall mean the Order Approving
Plan of Allocation entered on December 10, 2004 by the United States District
Court for the Southern District of Texas, Houston Division, in the matter of In
re Dynegy Inc. ERISA Litigation, Civil Action NO. H-02-3076. For purposes of
this Section 1.1(68), the term “Allocation Participant” shall mean each Member
and former Member and each beneficiary (or alternate payee) of a Member or
former Member who is within the Settlement Class as defined in the Allocation
Order and for whom a Class Member Share is distributed as defined in the Plan of
Allocation and who shall be deemed to be a Member or beneficiary (or alternate
payee) under the Plan to the extent necessary or appropriate, including, but not
limited to, with respect to the unclaimed benefit provisions under Article X of
the Plan.

 

3



--------------------------------------------------------------------------------



 



The amounts credited to a Class Settlement Account I shall be fully vested. If
the Trustee receives settlement proceeds which are to be allocated to the
Class Settlement Account I of each Allocation Participant, during the period
prior to such allocation, such settlement proceeds shall be invested in the
Vanguard Prime Money Market Fund. Notwithstanding the provisions of
Section 5.2(a) of the Plan, the Class Settlement Account I of each Allocation
Participant shall be invested on April 1, 2005 in accordance with paragraph
(A) or (B) below, as applicable, until the Allocation Participant directs to
change such investment pursuant to Section 5.2(c):
(A) If an Allocation Participant is an Eligible Employee with an existing
Account balance in the Plan and is either currently contributing to the Plan or
previously contributed to the Plan, such Allocation Participant’s
Class Settlement Account I shall be invested on April 1, 2005 in accordance with
such Allocation Participant’s most recent investment direction for contributions
to the Plan; or
(B) If an Allocation Participant is not described in paragraph (A) above, the
Class Settlement Account I of such Allocation Participant shall be invested on
April 1, 2005 in the appropriate Investment Fund set forth below as determined
on the basis of the age of the Allocation Participant on April 1, 2005, unless
such Allocation Participant is the beneficiary (or alternate payee) of a Member
or former Member in which case the attained age, on April 1, 2005, of such
Member or former Member, whether or not deceased, shall be used instead of the
age of the Allocation Participant:

          Age of Member or Former Member Fund Name   on April 1, 2005
 
   
Vanguard Target Retirement Income Fund
  Ages 65 or older
 
   
Vanguard Target Retirement 2005 Fund
  Ages 60 to 64
 
   
Vanguard Target Retirement 2015 Fund
  Ages 50 to 59
 
   
Vanguard Target Retirement 2025 Fund
  Ages 40 to 49
 
   
Vanguard Target Retirement 2035 Fund
  Ages 30 to 39
 
   
Vanguard Target Retirement 2045 Fund
  Up to Age 29

 

4



--------------------------------------------------------------------------------



 



VII.
Effective January 1, 2007, a new Section 1.1(68B) is added to the Plan to
provide as follows:
“(68B) Class Settlement Account II: A separate account established for each
person who is an Allocation Participant (as defined below) that is credited by
the Trustee with the respective restorative payment awarded to such Allocation
Participant pursuant to the Stipulation and Agreement of Settlement approved by
the United States District Court for the Southern District of Texas, Houston
Division, in the matter of In re Dynegy Inc. Securities Litigation, Civil Action
No. H-02-1571. For purposes of this Section 1.1(68B), the term “Allocation
Participant” shall mean each Member and former Member and each beneficiary (or
alternate payee) of a Member or former Member who is within the Settlement Class
as defined in the Stipulation and Agreement of Settlement and who shall be
deemed to be a Member or beneficiary (or alternate payee) under the Plan to the
extent necessary or appropriate, including, but not limited to, with respect to
the unclaimed benefit provisions under Article X of the plan. The amounts
credited to a Class Settlement Account II shall be fully vested. If the Trustee
receives settlement proceeds in the form of Company Stock to be allocated to the
Class Settlement Account II of each Allocation Participant, such Company Stock
shall be invested in the Company Stock Fund until the Allocation Participant
directs to change such investment pursuant to Section 5.3(c). If the Trustee
receives cash settlement proceeds to be allocated to the Class Settlement
Account II of each Allocation Participant, during the period prior to such
allocation, such settlement proceeds shall be invested in the Vanguard Prime
Money Market Fund. Notwithstanding the provisions of Section 5.2(a) of the Plan,
cash settlement proceeds in the Class Settlement Account II of each Allocation
Participant shall be invested in accordance with paragraph (A) or (B) below, as
applicable, until the Allocation Participant directs to change such investment
pursuant to Section 5.2(c):
(A) If an Allocation Participant is an Eligible Employee with an existing
Account balance in the Plan and is either currently contributing to the Plan or
previously contributed to the Plan, such Allocation Participant’s cash
settlement proceeds in the Class Settlement Account II shall be invested in
accordance with such Allocation Participant’s most recent investment direction
for contributions to the Plan; or

 

5



--------------------------------------------------------------------------------



 



(B) If an Allocation Participant is not described in paragraph (A) above, the
cash settlement proceeds in the Class Settlement Account II of such Allocation
Participant shall be invested in the appropriate Investment Fund set forth below
as determined on the basis of the age of the Allocation Participant, unless such
Allocation Participant is the beneficiary (or alternate payee) of a Member or
former Member, in which case the attained age of such Member or former Member,
whether or not deceased, shall be used instead of the age of the Allocation
Participant:

      Fund Name   Age of Member or Former Member
 
   
Vanguard Target Retirement Income Fund
  Ages 65 or older
 
   
Vanguard Target Retirement 2005 Fund
  Ages 60 to 64
 
   
Vanguard Target Retirement 2015 Fund
  Ages 50 to 59
 
   
Vanguard Target Retirement 2025 Fund
  Ages 40 to 49
 
   
Vanguard Target Retirement 2035 Fund
  Ages 30 to 39
 
   
Vanguard Target Retirement 2045 Fund
  Up to Age 29

VIII.
Effective January 1, 2008, Section 3.3 of the Plan is hereby amended by adding a
new subsection (d) to provide as follows:
“(d) Notwithstanding the preceding provisions of this Section 3.3, Roth
Contributions shall be eligible for Employer Matching Contributions in the same
manner and amount as Before-Tax Contributions.”
IX.
Effective January 1, 2008, Section 3.8 of the Plan is hereby amended by adding a
new subsection (f) to provide as follows:
“(f) Notwithstanding the preceding provisions of this Section 3.8, on and after
January 1, 2008, Roth Contributions shall be distributed under this Section 3.8
prior to Before-Tax Contributions, but in the Same manner as would otherwise be
applicable to Before-Tax Contributions.”

 

6



--------------------------------------------------------------------------------



 



X.
Effective January 1, 2008, Section 3.9 of the Plan is hereby amended by adding a
new subsection (e) to provide as follows:
“(e) The Plan shall accept Roth IRA contributions as Rollover Contributions.”
XI.
Effective January 1, 2008, Section 3.10 of the Plan is hereby amended by adding
a sentence at the end thereof to provide as follows:
“Any Catch-Up Contribution made as a Roth Contribution under Section 3.12 shall
be treated as a Roth Contribution for purposes of allocation, distribution and
investment.”
XII.
Effective January 1, 2008, a new Section 3.12 is hereby added to the Plan to
provide as follows:
“3.12 Roth Contributions. Each Member may elect to have some or all of his or
her Before-Tax Contribution, as a whole percentage of Compensation, and some or
all of any Catch-Up Contribution, contributed to the Plan as a Roth
Contribution. A Roth Contribution means any Before-Tax Contribution that is
(1) designated irrevocably by the Member at the time of execution of the
applicable payroll deduction authorization form supplied by the Employer as a
Roth Contribution; (2) treated by the Employer as included in the Member’s
income at the time the Member would have received the amount in cash if the
Member had not made the election with respect to such Roth Contribution so that
the Roth Contribution shall be wages subject to applicable withholding
requirements; and (3) maintained by the Plan in a separate, designated Roth
Account. Roth Contributions shall be subject to the same dollar limits and
nondiscrimination testing requirements as Before-Tax Contributions, and shall be
subject to the same Plan provisions as Before-Tax Contributions for purposes of
investment and distribution.”
XIII.
Effective January 1, 2007 and effective January 1, 2008 with respect to the
addition of the Roth Account, Section 8.3(a) of the Plan is hereby amended in
its entirety to provide as follows:
“(a) A Member shall have a 100% Vested Interest in his Before-Tax Account, Dow
ESOP Account, Dow Transfer Account, After-Tax Account, Rollover Contribution
Account, Roth Account, Class Settlement Account I, and Class Settlement Account
II at all times.”

 

7



--------------------------------------------------------------------------------



 



XIV.
Effective January 1, 2008, Section 10.5 of the Plan is hereby amended by adding
new paragraphs at the end thereof to provide as follows:
“Notwithstanding the preceding paragraph of this Section 10.5, a direct rollover
from a Member’s Roth Account shall only be made to another Roth elective
deferral account under an applicable retirement plan describe in section
402A(e)(1) of the Code or to a Roth individual retirement account described in
section 408A of the Code, and only to the extent the rollover is permitted under
section 402A(c) of the Code.”
XV.
Effective January 1, 2007, Section 11.1(b)of the Plan is hereby amended in its
entirety to provide as follows:
“(b) A Member may withdraw from his Rollover Contribution Account, his
Class Settlement Account I and/or his Class Action Settlement Account II any or
all amounts held in such Accounts.”
XVI.
Effective January 1, 2007, the second sentence of Section 12.4(b) of the Plan is
hereby amended in its entirety to provide as follows:
“Any loan shall be considered to come, first, from the Member’s After-Tax
Account, second, from the Member’s Rollover Contribution Account, third, from
the Member’s Class Settlement Account I, fourth, from the Member’s
Class Settlement Account II, and fifth, from the Member’s Vested Interest in the
remainder of his Accounts on a pro rata basis.”
IN WITNESS WHEREOF, the undersigned has caused this Twelfth Amendment to the
Plan to be executed on the date indicated below, to be effective as provided
above.

                  DYNEGY INC.,         a Delaware corporation    
 
           
 
  By:   /s/ Julius Cox
 
   
 
  Title:   Chairman, Dynegy Benefit Plans Committee    
 
  Date:   December 4, 2007    

 

8